HENRIOD, Justice
(dissenting):
I dissent. The record in this legal action, in my opinion, justifies the jury verdict, notwithstanding the trial judge’s judgment notwithstanding the verdict. This, in view of the rule that we look at the evidence in an atmosphere favorable to the verdict. The jury sensed what seems to be obvious in this case: That no one looked to Chap-pell for payment until the roof fell in on Obray, with whom everyone dealt, including looking to the latter for payment, transferring title to him alone, with mortgage back, and his selling it as sole owner, at a profit to himself, which he took down the river. The circumlocutious route taken by John P. Olsen in getting at Chappell after Obray failed, by using his father, rather than himself, to file this lawsuit, after a paper tour from Logan to Systems Finance, back to Logan to John’s father for the purpose of suit, in my opinion was a highly questionable end run to catch a touchdown pass by a loving father for son John. I think the jury was right in this case in concluding that John P. Olsen didn’t .give a tinker’s damn for Chappell, who, the evidence indicates, was relieved of liability on the note and mortgage, until son John no longer could look to Obray for payment.
Secondly, John P’s father, was chosen to sue for John P, everyone knowing that the father would turn any money collected over to his son, John P. Furthermore, the father, Lloyd, had no standing in court since he based his claim on a note assigned *120by Systems Finance^ — and there is no evidence in the record that there was a true, binding assignment to that finance company by which the latter could transfer any rights in the note to anyone, for suit or otherwise. The so-called assignment to Finance System appears to be an inducement to get it to collect the note, with no consideration and no obligation to accept such offer, or no acceptance evidence.
The assertion by Mr. Justice Ellett that I concurred in saying that an assignment for collection is all right, in Lynch v. MacDonald, is correct. But in this case there was no valid assignment at all, for any purpose, and simply saying there was is an ipse dixit reserved to anyone who cares to resort to such reasoning, unsupported by the record.
Furthermore, I am of the opinion that Title 44-1-124, U.C.A.19S3, upon which the main opinion relies in disposing of this case, is not dispositive, since it obviously is based on the rights of a holder in due course, which father Lloyd claims he was not.
Furthermore, although not pressed on appeal, father Lloyd had no standing in court since he sued on the note, but did not foreclose on the mortgage, which was mandatory under Title 78-37-1, U.C.A.19S3, extant at the time of this transaction. Hence, this court has no jurisdiction to review the case on the note alone without the plaintiff having pursued the statutory foreclosure remedy.
Furthermore, I feel constrained to answer the observations made by my learned colleague, Mr. Justice Ellett, even though I share his view that matters not raised on-appeal are not reviewable. In this dissent I point out that father Lloyd did not foreclose, the mortgage, a point not raised on-appeal, and Mr. Justice Ellett justifiably may be critical of my having called it to attention for the first time on appeal. However, he overlooks the fact that the-main opinion bases its whole decision on Title 44, “Negotiable Instruments,” — also a point not raised on appeal as a defense,— a fact in which Mr. Justice Ellett concurs. It seems to me that this is like sticking one’s, tongue out only to bite it off. If the majority can decide a case on a point not raised on appeal it seems logical and reasonable that the dissent should enjoy the same prerogative. Mr. Justice Ellett’s reasoning logically should demand a reversal of this case.
As to Mr. Justice Ellett’s argument that a subsequent statute eliminating personal' property from foreclosure procedure, applied to a mortgage of personal property executed prior thereto, he is wrong; also-in saying the statutes were not substantive. There were vested rights under a contract at the time the note and mortgage were executed in this case, and any subsequent statute that attempted to impair the obligation of such contract clearly would be unconstitutional as being offensive to Article *121I, Section 18 of the Utah Constitution. Neither of Mr. Justice Ellett’s citations of authority supports his contention, but actually negates it. In the James case the parties, by contract, agreed to abide by any future changes in the law. Furthermore, the case had to do simply with a reduction of time to give notice to assert the contract right, — not to destroy the contract or impair the obligation thereof. Not so in the instant case. The C.J.S. citation is less helpful in supporting his contention.
I think this case should be reversed for the specific reasons given by Mr. Justice Ellett in sustaining it. In that event this whole dissent would die, without necessity of just fading away.